DETAILED ACTION

Reasons for Allowance
Claims 1-18, 23 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 10/07/2020 has been reviewed by the examiner in view of prior art of records Mukund (US 2020/0184057 A1), and the prior art of records Mukund fails to teach the cited claim limitations of “the response signal comprising a component of the acoustic stimulus reflected at an obstacle in the acoustic path of the first transducer; determining a condition of the headset based on the response signal; and performing the biometric process based on the determined condition”. Prior art Mukund teaches a headset for biometrically authenticating a user using biometric of the ear. However, prior art Mukund fails to teach the cited claim limitations of “the response signal comprising a component of the acoustic stimulus reflected at an obstacle in the acoustic path of the first transducer; determining a condition of the headset based on the response signal; and performing the biometric process based on the determined condition”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 11, 2021
/SIMON KING/Primary Examiner, Art Unit 2653